ELLISON, J.
This is an action for contribution on account of an alleged payment of the full amount of a judgment rendered on a promissory note upon *139which' plaintiff and defendant were sureties. The judgment in the trial court was for the defendant.
It seems that one Louis W. Wilson was indebted to defendant for a stock of goods sold to him by defendant and that afterwards such indebtedness was put in the form of a note payable to defendant, due at a future date, and that this plaintiff signed such note with Louis W. Wilson, as his surety. That afterwards this defendant sold and endorsed the note to a bank and became liable to the bank by such endorsement. When it became due it was taken up and one given to the bank in lieu thereof by all three, Louis Wilson, this plaintiff and defendant. There were several renewals in the same way until the one on which the judgment was rendered, which plaintiff paid.
From this it seems clear that plaintiff and defendant were co-sureties for Louis Wilson. In the first place plaintiff was alone surety for him. Then when that note was not paid to the bank.to which it had been sold and endorsed by defendant, it was taken up by Louis Wilson executing a new note to the bank and plaintiff and defendant becoming his sureties. In other words, defendant joined plaintiff in becoming surety for Louis. The present note being a mere renewal of the note last mentioned, the parties bore the same relation to it.
We regard the evidence as establishing a payment of the judgment by plaintiff. She therefore paid a judgment on an obligation in which defendant was jointly bound with her as surety. Plaintiff should therefore have recovered in the trial court. The judgment will therefore be reversed and the cause remanded, and as the case was tried by the court without a jury, with directions to the court to enter judgment for the plaintiff for the amount paid by her, with interest. All concur.